Exhibit 10.1 Information Concerning Executive Compensation On January 05, 2016, the Compensation Committee of HomeFed Corporation (the “Company”) approved annual salary increases (effective January 1, 2016) and discretionary 2015 cash bonuses for each of the Company’s executive officers who were included as named executive officers in the Company’s 2015 proxy statement. Name and Title Base Salary in 2016 Bonus Award for 20151 Paul J. Borden President and Chief Executive Officer John Kent Aden, Jr. Vice President Christian E. Foulger Vice President Erin N. Ruhe Vice President, Treasurer and Controller 1 Includes a holiday bonus paid to each of the named executive officers based on a percentage of salary of $11,268 for Mr. Borden, $9,219 for Mr. Aden, $7,085 for Mr. Foulger and $6,761 for Ms. Ruhe. 2 Also includes a gross-up bonus of $50,609 for Mr. Borden as reimbursement for taxes payable on travel, commuting and lodging expenses.
